DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 3/3/2022 has been entered. Claim 1 was amended, and claims 2-4, 6-7, and 17-21 were canceled, and claims 22-23 were new. Thus, claims 1, 5, 8-16, and 22-23 are pending in the application, with claims 9-13 withdrawn.
Claim Objections
Claim 23 is objected to because of the following informalities: claim 23 recites the limitation "the overlapping time period" in the second-to-last line, and is suggested to read --an overlapping time period-- in order to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (JP 2006/020651 A, see translation attached) in view of Wu (US 2007/0239088 A1), Kireeva et al. (see article “The Comparison of Effects of Shank Muscles Vibration During Standing on One and Two Legs” attached), McLeod (US 2004/0204663 A1), Milne et al. (US 2008/0214968 A1), and Planke (US 2016/0206503 A1).
Regarding claim 1, Shigihara discloses gymnastic equipment (apparatus for promoting health which imparts vibrations) (translation abstract), comprising 
a first element (right pedestal 13CA) (Fig. 6; translation para. [0024]) adapted to interact exclusively with a first portion of the user's body, the first portion being a first foot of the user (pedestal 13 CA is for the right foot) (Fig. 6; translation para. [0024]);
a second element (left pedestal 13CB) (Fig. 6; translation para. [0024]) adapted to interact exclusively with a second portion of the user's body, the second portion being a second foot of the user (pedestal 13 CB is for the left foot) (Fig. 6; translation para. [0024]), wherein the first element and the second element each comprise a first support plate and a second support plate, respectively, (right pedestal 13CA and left pedestal 13 CB) (Fig. 6), on which the user puts the first and the second foot, respectively (right pedestal 13CA and left pedestal 13 CB support respective right and left feet) (Fig. 6; translation para. [0024]), the first support plate and the second support plate being arranged horizontally, independent and separate from each other (the pedestals 13 CA, 13CB are arranged horizontally and there is a space between them for separation) (Figs. 1-2, 4, 6); 
said first portion and said second portion being arranged on opposite sides with respect to the sagittal plane of the user's body (with a left foot on the left pedestal 13CB and a right foot on right pedestal 13CA, the pedestals would be on opposite sides with respect to a user’s sagittal plane) (Fig. 6; translation para. [0024]), 
a first vibration generator associated to said first element (right vibration generator 3CA) (Fig. 6; translation para. [0024]), a second vibration generator associated to said second element (left vibration generator 3CB) (Fig. 6; translation para. [0024]), and 
a control unit to which said first vibration generator and said second vibration generator are operatively connected (control device controls the operation according to the vibration mode set) (translation para. [0026]), 
wherein said control unit comprises an independent actuator of said first vibration generator and of said second vibration generator (each vibration generator 3CA, 3CB has a respective motor to allow for independent vibration) (Fig. 6; translation para. [0025]).
Shigihara does not disclose wherein said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period, wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane, leaving the other one free so that it contributesBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of August 21, 2020Page 3 of 12 to damping the vibrations to prevent the vibrations from being transmitted to the spinal column and to the head, wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, two intermediate time intervals are respectively provided, in which neither of the first vibration generator and of the second vibration generator acts, and wherein said intermediate time intervals, respectively comprised between the first time period and the second time period, and then between the second time period and the first time period, are of the same duration, or of different duration.
However, Wu teaches a body vibration machine (Wu; abstract) wherein said control unit (control display 30 with controlling keys 31) (Wu; Fig. 1; para. [0019]) is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude (one vibrating plate 14 may be on while the other is stopped; vibrations generated would inherently have a frequency and amplitude) (Wu; para. [0021]), and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane (user stands with left and right feet on respective vibrating plates 14; when only one plate 14 is operating, only one respective foot would be treated with vibrations) (Wu; Figs. 1-2; paras. [0020-0021]), leaving the other one free so that it contributesBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of August 21, 2020Page 3 of 12 to damping the vibrations to prevent the vibrations from being transmitted to the spinal column and to the head (as Wu teaches the structure and function of having only one plate operating as claimed, the plate which is not operating would thus be able to perform the claimed damping function, particularly as the plates 14 are on springs which are inherent damping structures) (Wu; Figs. 1-3; paras. [0020-0021]). Furthermore, Kireeva teaches a system of vibratory stimulation of the legs (Kireeva; abstract) wherein said first vibration generator and said second vibration generator are adapted for being actuated in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period (vibrators on each leg are actuated such that only one leg is vibrated at a time, e.g. the right leg would be vibrated in a time period 2,d or 1,d; each test lasts for 60 seconds and the vibration is applied during the 20th-40th seconds, thus the claimed first and second time periods would be the 20th-40th seconds for the respective right and left legs; the claimed intermediate time intervals would be the 1st-19th and 41st-60th seconds of each test during which no vibration is applied) (Kireeva; page 2 in paragraphs before the “Results and Discussion” section), wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, two intermediate time intervals are respectively provided, in which neither of the first vibration generator and of the second vibration generator acts (the 1st-19th and 41st-60th seconds of each test have no vibration being applied) (Kireeva; page 2 in paragraphs before the “Results and Discussion” section), and wherein said intermediate time intervals, respectively comprised between the first time period and the second time period, and then between the second time period and the first time period, are of the same duration (the 41st-60th seconds of the last 2,d trial is between the 20th-40th seconds of the last 2,d trial and the 20th-40th seconds of the first 2,s trial; the 1st-19th seconds of the first 2,s trial is between the 20th-40th seconds of the last 2,d trial and the 20th-40th seconds of the first 2,s trial; the 1st-19th and 41st-60th seconds of each test have the same duration of 19 seconds) (Kireeva; page 2 in paragraphs before the “Results and Discussion” section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device such that said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period, wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane, leaving the other one free so that it contributesBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of August 21, 2020Page 3 of 12 to damping the vibrations to prevent the vibrations from being transmitted to the spinal column and to the head, wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, two intermediate time intervals are respectively provided, in which neither of the first vibration generator and of the second vibration generator acts, and wherein said intermediate time intervals, respectively comprised between the first time period and the second time period, and then between the second time period and the first time period, are of the same duration, as taught by Wu and Kireeva, for the purpose of enabling the device to be operated to selectively provide strengthening treatment to only a weaker foot, thereby enabling the strength of the user’s feet to be balanced (Wu; paras. [0021-0022]), as well as to enable the device to operate to perform tests on each leg for the effect of single-leg vibration on posture maintenance (Kireeva; abstract). 
Shigihara does not disclose wherein said independent actuator comprises a first adjuster of the duration of the first time period when said first vibration generator is operative and a second adjuster of the second time period when said second vibration generator is operative, the first adjustor and second adjustor adapted to control the actuation of said first vibration generator and said second vibration generator, respectively, the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals.
However, McLeod teaches an apparatus for vibrating the lower body for a treatment (McLeod; abstract) including a first adjuster of the duration of the first time period when said first vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates) (McLeod; Figs. 7-8; para. [0048]) and a second adjuster of the second time period when said second vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates; there is one apparatus 100 per each foot, thus there are two total) (McLeod; Figs. 7-8; para. [0044]; para. [0048]) the first adjustor and second adjustor adapted to control the actuation of said first vibration generator and said second vibration generator, respectively (each control 110 controls when a respective apparatus 100 vibrates with a respective vibration mechanism 108) (McLeod; Figs. 7-8; para. [0044]; para. [0048]). Furthermore, Milne teaches a therapeutic micro-vibration device (Milne; abstract) wherein the first adjuster and second adjuster are operatively slaved to a variator of said intermediate time intervals (controller 206 controls the modules 205; each module 205 has a respective motor 210 for producing vibrations, and the modules control their operations independently thus allowing them to work at different times) (Milne; Fig.6; para. [0057]; para. [0058]; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device to include a first and second adjustor to the respective first and second vibration generators, as taught by McLeod, for the purpose of enabling a user to set the duration time of vibration treatment for each foot (McLeod; Figs. 7-8; para. [0044]; para. [0048]), thereby allowing a user to independently adjust the treatment for each foot to suit their needs. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shigihara device such that the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals, as taught by Milne, for the purpose of enabling each vibration generator to be independently controlled (Milne; para. [0058]).
Shigihara does not disclose wherein said intermediate time intervals have a value equal to exactly 2 seconds, or values of less than 2 seconds.
However, Planke teaches a vibrator apparatus for physical treatment (Planke; abstract) wherein said intermediate time intervals have a value equal to exactly 2 seconds, or values of less than 2 seconds (duration of vibration intervals varies from 1-5 seconds) (Planke; para. [0081]; paras. [0086-0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Shigihara device such that said intermediate time intervals have a value equal to exactly 2 seconds, or values of less than 2 seconds, as taught by Planke, for the purpose of providing a suitable pattern of vibration treatment time for a physical treatment of a user’s body part (such as a foot) having reduced or absent function, thereby stimulating that body part’s function (Planke; paras. [0001-0002]; paras. [0034-0035]). 
Regarding claim 5, the modified Shigihara device teaches wherein said first adjustor and said second adjustor comprise a respective first selector of the frequency of the vibration produced by said first vibration generator, and a second selector of the frequency of the vibration produced by said second vibration generator (the rotation speed control of each motor independently control the frequency of their respective motor) (Shigihara; translation para. [0010], para. [0025]).
Regarding claim 8, the modified Shigihara device teaches wherein the user puts both feet on the respective plates while substantially standing (Shigihara; Figs. 1, 6).
Regarding claim 14, the modified Shigihara device teaches wherein said intermediate time intervals respectively comprised between said first time period and said second time period, and then between said second time period and the next first time period, are of the same duration, or of different duration (in Kireeva, the time intervals could be just the 1st-19th or 41st-60th seconds of a test, thus both being 19 seconds, or they could be the sum of a 41st-60th second period of a test and the 1st-19th seconds of a subsequent test, thus being 38 seconds; the device performs the tests multiple times, particularly with multiple patients, thus the first and second time periods are performed and alternated (i.e. first-second-first-second) multiple times across uses; in Planke, it is taught that the intervals between vibrations can be arbitrarily varied or predetermined to vary) (Kireeva, pages 1-2 the “Materials and Methods” section; Planke, paras. [0085-0086]).
Regarding claim 15, the modified Shigihara device teaches wherein said first time period and said second time period have values of less than 3 seconds (duration of vibration varies from 0.5-5 seconds) (Planke; para. [0081]; paras. [0084-0085]).
Regarding claim 16, Planke teaches wherein said first time period and said second time period both have a value equal to 3 seconds (duration of vibration varies from 0.5-5 seconds) (Planke; para. [0081]; paras. [0084-0085]).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (JP 2006/020651 A, see translation attached) in view of Taylor (US 5,611,771), McLeod (US 2004/0204663 A1), and Milne et al. (US 2008/0214968 A1).
Regarding claim 22, Shigihara discloses gymnastic equipment (apparatus for promoting health which imparts vibrations) (translation abstract), comprising: 
a first element (right pedestal 13CA) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a first portion of the user's body, the first portion being a first foot of the user (pedestal 13 CA is for the right foot) (Fig. 6; translation para. [0024]); 
BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of October 04, 2021Page 5 of 13a second element (left pedestal 13CB) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a second portion of the user's body, the second portion being a second foot of the user (pedestal 13 CB is for the left foot) (Fig. 6; translation para. [0024]), wherein the first element and the second element each comprise a first support plate and a second support plate, respectively (right pedestal 13CA and left pedestal 13 CB) (Fig. 6), on which the user puts the first and second foot, respectively (right pedestal 13CA and left pedestal 13 CB support respective right and left feet) (Fig. 6; translation para. [0024]), the first support plate and the second support plate being arranged horizontally, independent and separate from each other (the pedestals 13 CA, 13CB are arranged horizontally and there is a space between them for separation) (Figs. 1-2, 4, 6);
said first portion and said second portion being arranged on opposite sides with respect to the sagittal plane of the user's body (with a left foot on the left pedestal 13CB and a right foot on right pedestal 13CA, the pedestals would be on opposite sides with respect to a user’s sagittal plane) (Fig. 6; translation para. [0024]); 
a first vibration generator associated to said first element (right vibration generator 3CA) (Fig. 6; translation para. [0024]); 
a second vibration generator associated to said second element (left vibration generator 3CB) (Fig. 6; translation para. [0024]); 
and a control unit to which said first vibration generator and said second vibration generator are operatively connected (control device controls the operation according to the vibration mode set) (translation para. [0026]), 
wherein said control unit comprises an independent actuator of said first vibration generator and of said second vibration generator (each vibration generator 3CA, 3CB has a respective motor to allow for independent vibration) (Fig. 6; translation para. [0025]).
Shigihara does not disclose wherein said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period, wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane, thus leaving the other one free so that it contributes to damping the vibrations to prevent them from being transmitted, particularly, to the spinal column and to the head; wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, there is a zero intermediate time interval.
However, Taylor teaches a vibrating device (Taylor; abstract) wherein said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods (each extension finger is operably coupled to a vibrating device which generates an independent vibrating action for a respective time period T1, T2) (Taylor; Figs. 1, 5B-D) alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period (motor M1 is energized for time T1, and motor M1 can be deenergized at the same moment to motor M2 is energized, thus having a zero interval between the vibrations produced by motors M1 and M2; alternatively, M1 and M2 can be alternatively energized with some time in-between them as seen in Fig. 5C) (Taylor; Figs. 5B-5C; col. 6, lines 7-47), wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane (at a duty cycle of 50% or less, the controller has the motors M1, M2 not overlapping in the time they are energized; one motor is on a left side of the user’s body and the other motor is on the right side of the user’s body, the vibrational motors being associated with respective extension fingers) (Taylor; Figs. 1, 5B-5C; col. 6, lines 7-47); wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, there is a zero intermediate time interval (motor M1 is energized for time T1, and motor M1 is deenergized at the same moment to motor M2 is energized, thus there is a zero interval between the vibrations produced by motors M1 and M2) (Taylor; Fig. 5B; col. 6, lines 7-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device such that said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period, wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane; wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, there is a zero intermediate time interval, as taught by Taylor, for the purpose of allowing a user to choose and vary the vibrational patterns applied (Taylor; abstract), wherein a chosen pattern allows for vibration to be constantly applied to a user for a continuous treatment. 
With this modification, the modified Shigihara device would thus teach thus leaving the other one free so that it contributes to damping the vibrations to prevent them from being transmitted, particularly, to the spinal column and to the head (only one of the Shigihara right pedestal 13CA and left pedestal 13 CB for the feet would be vibrated at a time according to the modification with Taylor, thereby leaving the other pedestal free as claimed; as the modified Shigihara device has the structure to be controlled as claimed, it would thus be able to perform the damping function as claimed) (Shigihara, Fig. 6, translation paras. [0024-0026]; Taylor, Figs. 1, 5B-5C, col. 6 lines 7-47).
Shigihara does not disclose wherein said independent actuator comprises a first adjuster of the duration of the first time period when said first vibration generator is operative and a second adjuster of the second time period when said second vibration generator is operative, the first adjustor and second adjustor adapted to control the actuation of said first vibration generator and said second vibration generator, respectively, the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals.
However, McLeod teaches an apparatus for vibrating the lower body for a treatment (McLeod; abstract) including a first adjuster of the duration of the first time period when said first vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates) (McLeod; Figs. 7-8; para. [0048]) and a second adjuster of the second time period when said second vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates; there is one apparatus 100 per each foot, thus there are two total) (McLeod; Figs. 7-8; para. [0044]; para. [0048]) the first adjustor and second adjustor adapted to control the actuation of said first vibration generator and said second vibration generator, respectively (each control 110 controls when a respective apparatus 100 vibrates with a respective vibration mechanism 108) (McLeod; Figs. 7-8; para. [0044]; para. [0048]). Furthermore, Milne teaches a therapeutic micro-vibration device (Milne; abstract) wherein the first adjuster and second adjuster are operatively slaved to a variator of said intermediate time intervals (controller 206 controls the modules 205; each module 205 has a respective motor 210 for producing vibrations, and the modules control their operations independently thus allowing them to work at different times) (Milne; Fig.6; para. [0057]; para. [0058]; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device to include a first and second adjustor to the respective first and second vibration generators, as taught by McLeod, for the purpose of enabling a user to set the duration time of vibration treatment for each foot (McLeod; Figs. 7-8; para. [0044]; para. [0048]), thereby allowing a user to independently adjust the treatment for each foot to suit their needs. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shigihara device such that the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals, as taught by Milne, for the purpose of enabling each vibration generator to be independently controlled (Milne; para. [0058]).
Regarding claim 23, Shigihara discloses gymnastic equipment (apparatus for promoting health which imparts vibrations) (translation abstract), comprising: 
a first element (right pedestal 13CA) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a first portion of the user's body, the first portion being a first foot of the user (pedestal 13 CA is for the right foot) (Fig. 6; translation para. [0024]); 
BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of October 04, 2021Page 5 of 13a second element (left pedestal 13CB) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a second portion of the user's body, the second portion being a second foot of the user (pedestal 13 CB is for the left foot) (Fig. 6; translation para. [0024]), wherein the first element and the second element each comprise a first support plate and a second support plate, respectively (right pedestal 13CA and left pedestal 13 CB) (Fig. 6), on which the user puts the first and second foot, respectively (right pedestal 13CA and left pedestal 13 CB support respective right and left feet) (Fig. 6; translation para. [0024]), the first support plate and the second support plate being arranged horizontally, independent and separate from each other (the pedestals 13 CA, 13CB are arranged horizontally and there is a space between them for separation) (Figs. 1-2, 4, 6);
a second element (left pedestal 13CB) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a second portion of the user's body, the second portion being a second foot of the user (pedestal 13 CB is for the left foot) (Fig. 6; translation para. [0024]), wherein the first element and the second element each comprise a first support plate and a second support plate, respectively, on which the user puts the first and second foot (right pedestal 13CA and left pedestal 13 CB for respective feet) (Fig. 6), respectively, the first support plate and the second support plate being arranged horizontally, independent and separate from each other (the pedestals 13 CA, 13CB are arranged horizontally and there is a space between them for separation) (Figs. 1-2, 4, 6); 
said first portion and said second portion being arranged on opposite sides with respect to the sagittal plane of the user's body  (with a left foot on the left pedestal 13CB and a right foot on right pedestal 13CA, the pedestals would be on opposite sides with respect to a user’s sagittal plane) (Fig. 6; translation para. [0024]); 
a first vibration generator associated to said first element (right vibration generator 3CA) (Fig. 6; translation para. [0024]); 
a second vibration generator associated to said second element (left vibration generator 3CB) (Fig. 6; translation para. [0024]); 
and a control unit to which said first vibration generator and said second vibration generator are operatively connected  (control device controls the operation according to the vibration mode set) (translation para. [0026]), 
wherein said control unit comprises an independent actuator of said first vibration generator and of said second vibration generator adapted for actuating said first vibration generator and said second vibration generator  (each vibration generator 3CA, 3CB has a respective motor to allow for independent vibration) (Fig. 6; translation para. [0025]).
Shigihara does not disclose wherein said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence, wherein the first time period, in which the first vibration generator acts, and the second time period, wherein the second vibration generator acts, partially overlap in time, and wherein the overlapping time period is less than half of the first time period and/or less than half of the second time period.
However, Taylor teaches a vibrating device (Taylor; abstract) wherein said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods (each extension finger is operably coupled to a vibrating device which generates an independent vibrating action for a respective time period T1, T2) (Taylor; Figs. 1, 5B-D) alternating with each other in sequence , wherein the first time period, in which the first vibration generator acts, and the second time period, wherein the second vibration generator acts, partially overlap in time (the motor M1 is energized for time T1 and the motor M2 is energized for time T2; the end of T1 and the start of T2 overlap) (Taylor; Fig. 5D; col. 6, lines 53-62; see annotated Image 1 below), and wherein the overlapping time period is less than half of the first time period and/or less than half of the second time period (the overlap of time at the end of T1 and the start of T2 is less than half of the whole T1, as well as less than half of the whole T2) (Taylor; Fig. 5D; col. 6, lines 53-62; see annotated Image 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device such that said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence, wherein the first time period, in which the first vibration generator acts, and the second time period, wherein the second vibration generator acts, partially overlap in time, and wherein the overlapping time period is less than half of the first time period and/or less than half of the second time period, as taught by Taylor, for the purpose of allowing a user to choose and vary the vibrational patterns applied (Taylor; abstract), wherein a chosen pattern allows for vibration to be constantly applied to at least one side, if not both sides, of a user for a continuous treatment. 
Shigihara does not disclose wherein said independent actuator comprises a first adjuster of the duration of the first time period when said first vibration generator is operative and a second adjuster of the second time period when said second vibration generator is operative, the first adjuster and second adjuster adapted to control the actuation of said first vibration generator and said second vibration generator, respectively, the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals.
However, McLeod teaches an apparatus for vibrating the lower body for a treatment (McLeod; abstract) including a first adjuster of the duration of the first time period when said first vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates) (McLeod; Figs. 7-8; para. [0048]) and a second adjuster of the second time period when said second vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates; there is one apparatus 100 per each foot, thus there are two total) (McLeod; Figs. 7-8; para. [0044]; para. [0048]) the first adjustor and second adjustor adapted to control the actuation of said first vibration generator and said second vibration generator, respectively (each control 110 controls when a respective apparatus 100 vibrates with a respective vibration mechanism 108) (McLeod; Figs. 7-8; para. [0044]; para. [0048]). Furthermore, Milne teaches a therapeutic micro-vibration device (Milne; abstract) wherein the first adjuster and second adjuster are operatively slaved to a variator of said intermediate time intervals (controller 206 controls the modules 205; each module 205 has a respective motor 210 for producing vibrations, and the modules control their operations independently thus allowing them to work at different times) (Milne; Fig.6; para. [0057]; para. [0058]; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device to include a first and second adjustor to the respective first and second vibration generators, as taught by McLeod, for the purpose of enabling a user to set the duration time of vibration treatment for each foot (McLeod; Figs. 7-8; para. [0044]; para. [0048]), thereby allowing a user to independently adjust the treatment for each foot to suit their needs. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shigihara device such that the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals, as taught by Milne, for the purpose of enabling each vibration generator to be independently controlled (Milne; para. [0058]).

    PNG
    media_image1.png
    421
    691
    media_image1.png
    Greyscale

Image 1. Annotation of Taylor Fig. 5D to show an overlapping time period of the T1 and T2 periods in a total time T period.
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
On page 8 in the “Objection to the Drawings” section of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objection of the previous office action. The Examiner agrees, and has thus withdrawn the objection. 
On page 8 in the “Rejection under 35 U.S.C. 112(b)” section of the Applicant’s remarks, the Applicant argues that the claims has been amended to overcome the 35 U.S.C. 112(b) rejections in the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the newly amended claims raise a new 35 U.S.C. 112(b) rejection as detailed above, thus the new claim 23 is rejected under 35 U.S.C. 112(b).
On page 10 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the Shigihara and Kireeva references are non-analogous art, as Shigihara teaches exercise equipment while Kireeva teaches a diagnostic device. However, the Examiner respectfully disagrees. In response to applicant's argument that Shigihara and Kireeva are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Applicant’s invention, the Shigihara reference, and the Kireeva reference all perform vibrations on a user’s legs (Applicant’s Fig. 1 and abstract; Shigihara Figs. 1, 6 and abstract; Kireeva abstract), and are thus all analogous art.
On page 11 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that the Planke reference does not teach providing vibration to opposite parts of the body alternately, and thus Planke cannot teach the claimed invention. However, the Examiner respectfully disagrees. Planke is not being used to teach applying vibrations on opposite parts of the body alternatively, but rather simply to teach specific suitable intervals of time to provide vibrations and pause between vibrations. The primary reference of Shigihara already teaches independent actuation of two vibration generators for respective legs (Shigihara; Fig. 6; translation para. [0025]), with Wu further teaching a similar device which allows for one leg to be vibrated while the other is stopped (Wu; para. [0014]) and Kireeva teaching the idea of alternating leg vibration with intervals between vibrations (Kireeva, page 2, paragraphs located above “Results and Discussion” section). Again, Planke is simply used to teach specific times for vibrations and the intervals between vibrations. Thus, this argument is moot, and the current prior art of record can still be used to teach the claimed invention. 
On page 11 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that the Planke reference does not teach the time interval of exactly 2 seconds or less, as Planke teaches a range of the time interval from 1-10 seconds and can thus be greater than 2 seconds. However, the Examiner respectfully disagrees. According to the MPEP 2144.05(I), “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. Planke teaches a range of 1-10 seconds, preferably 1-5 seconds, for a time interval between vibrations (see Planke, para. [0081], paras. [0086-0087]). This overlaps, and indeed fully encompasses, the Applicant’s claimed range of exactly 2 seconds or less. Therefore, it would still be obvious to one of ordinary skill in the art to use the Planke reference to teach the Applicant’s claimed range, and thus Planke can still be used to teach this claimed limitation.
On page 12 of the Applicant’s remarks, the Applicant argues that their newly added claims 22-23 cannot be taught by the current prior art of record, particularly with the Planke reference, and are thus allowable. However, the Examiner respectfully disagrees. These claims can be taught with the current prior art of record of Shigihara, McLeod, and Milne along with the addition of the new Taylor reference. Thus, this argument is moot. Details of the 35 U.S.C. 103 rejections of the newly added claims 22-23 are detailed above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785